UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 13, 2012 LIFEWAY FOODS, INC. (Exact name of registrant as specified in its charter) ILLINOIS 000-17363 36-3442829 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6431 West Oakton St. Morton Grove, IL (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847)967-1010 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 13, 2012, the Board of Directors of Lifeway Foods, Inc. (the “Company”) appointed Paul Lee to fill the vacancy on the Board of Directors resulting from Mr. Eugene Katz not standing for re-election at the Annual Meeting of Stockholders on July 6, 2012 (the “Annual Meeting”) of the Company. The Board of Directors also appointed Jason Scher to fillan additional vacancy on the Board of Directors. The Company’s Board of Directors has determined that each of Mssrs. Lee and Scher will be independent of management according to Nasdaq’s definition of independence.The Board of Directors has appointed Mr. Lee to serve on the Audit Committee to replace Mr. Katz. Mr.
